Citation Nr: 0715495	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-13 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including schizophrenia and post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an eye disorder.  

3.  Entitlement to service connection for a foot disorder.  

4.  Entitlement to service connection for a skin disorder, 
described as athlete's foot and jock itch.  

5.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This appeal arises from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The issue of service connection for a skin disorder is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service medical records do not include any treatment, 
complaints of, or diagnosis of any psychiatric symptoms.  

2.  There is no diagnosis of any psychotic disorder within 
one year of service separation.  

3.  The claims folder does not include a diagnosis of PTSD.  

4.  The claims folder does not include a current diagnosis of 
any eye disorder.  

5.  The claims folder does not include any current diagnosis 
of a foot disorder.  

6.  Service medical records do not include complaints of 
headaches and the claims folder does not include any current 
diagnosis of headaches.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, including schizophrenia and PTSD, have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2006).  

2.  The criteria for service connection for an eye disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  The criteria for service connection for a foot disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

4.  The criteria for service connection headaches have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claims for service connection for a 
psychiatric disorder and vision problems in April 2003.  The 
RO sent the veteran a letter in May 2003 which informed him 
of VA's duty to assist him in obtaining evidence, what 
evidence was needed to establish service connection for PTSD, 
vision problems and schizophrenia, and the status of his 
claim.  The RO kept the veteran apprised of the status of his 
claims in letters dated in August 2003, November 2003, and 
July 2005.  In July 2005, the veteran told the RO he had been 
treated by a Dr. B. and a Dr. K. at Overlook/Peninsula.  
Those records had been previously requested by the RO and 
were received in June 2003.  The veteran has not identified 
any additional relevant evidence.  

VA requested and received copies of the veteran's service 
medical records, VA records and the private medical records 
identified by the veteran.  In June 2003, the veteran 
indicated he had no further medical reports to submit.  

The veteran explicitly indicated on his appeal that he did 
not want a hearing before a Veterans Law Judge.  As there 
were no current diagnoses of any eye disorder, a foot 
disorder or headaches, VA was not required to provide an 
additional examination.  38 C.F.R. § 3.159(c)(4)(2006).  As 
the claims folder does not include any service medical 
records or other evidence of psychiatric symptoms in service 
and a recent VA psychological evaluation noted the criteria 
for diagnosis of PTSD had not been met, no additional VA 
psychiatric examination is necessary.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2006).  

Factual Background.  The veteran's Form DD 214 indicates he 
has one year of foreign service and was awarded a Vietnam 
Service Medal.  According to his DA Form 20 he served in the 
Republic of Vietnam from October 1966 to October 1967.  

His August 1965 Report of Medical Examination found no 
abnormality of the psychiatric system, eyes, feet, skin or 
neurological system.  At service entrance in February 1966 no 
additional defects were discovered.  June 1966 service 
medical records reveal the veteran had a fungal infection of 
the feet.  In June 1966, follicular erythematous and a 
vesicular rash were noted on the scrotum and lower abdomen.  

Service medical records do not include any references to 
complaints or treatment for any psychiatric disorder, eye 
disorder, foot disorder or headaches.  

At service separation in January 1968 no abnormality of the 
psychiatric system, eyes, feet, skin or neurological system 
was found.  On his Report of Medical History the veteran 
denied any frequent or severe headaches, nervous trouble or 
foot trouble.  

A June 1984 VA physical examination reveals the veteran had 
noticed a recurrent rash.  He had cracking and peeling of his 
toes of fifteen years duration.  He had also noticed problems 
with his memory for the past 15 years.  

A June 1984 letter from a VA Fee Basis physician, Dr. B., 
reveals the veteran had come to the VA Clinic because he 
thought he had been damaged by Agent Orange.  His reasons 
were somewhat vague.  He complained that the light hurt his 
eyes.  He had trouble with water blisters between his toes 
and on the bottom of his feet, a rash in his peroneal area, 
and the skin on his forearms and legs got dry and scaly.  He 
also had a slight memory problem.  His vision was checked and 
was 20/20.  The optic fundi were normal.  His gross visual 
fields were normal.  There was no sign of inflammation of 
infection around the eyes.  His extraocular movements were 
normal.  Dr. B. concluded the veteran was a strong healthy 
young man who had some recurring trouble  with athletes foot 
and a yeast infection in the perineum.  

A July 1984 letter from a private dermatologist reveals the 
veteran had dyshidrotic eczema of the feet, chronic tinea 
cruris, and eczema of the arms, legs, and chest area by 
history, and cystic lesions involving the right upper eyelid 
margin that appeared to be plugged sweat ducts.  

March 1993 records from the University of Tennessee reveal 
the veteran complained of hearing voices and profanity with 
violent ideation for five days.  He was unable to remember 
his own telephone number.  The veteran had been divorced for 
two years and had a long family history of conflict and 
violence.  The voices had made it so that he could not sleep.  
He believed his house was possessed by demons and he tried to 
have his house demolished.  The diagnoses were early 
psychosis with paranoid ideation and anxiety and depression 
secondary to family situation.  

Records from another physician included treatment for a 
gastrointestinal disorder.  In his March 1993 notes this 
physician had noted the veteran was having auditory 
hallucinations.  He was going to a psychiatrist at the Helen 
Ross McNabb Center.  March 1996 records noted the veteran was 
being treated for jock itch, a reddish color was noted in his 
intracrural area.  

The veteran was examined in conjunction with his claim for a 
VA non-service connected pension in May 1993.  The veteran's 
former spouse was with the veteran and gave his history of 
chronic nervousness and irritability.  In recent years he had 
begun to hear voices.  He had a history of three head 
injuries.  He had been in two motor vehicle accidents.  He 
was taking Thorazine.  Examination of the skin was negative.  
His feet were noted to be warm with no discoloration, no 
edema and good pedal pulsations.  A psychiatric evaluation 
found presensile dementia.  Neuropsychological testing was 
recommended.  

A May 1993 VA medical record indicates the veteran complained 
of having a problem with his nerves.  Paranoid schizophrenia 
was diagnosed.  

A May 1993 letter from the veteran's former spouse states the 
veteran was seen by private physician's beginning in 1972 for 
stomach problems.  She indicated physician had noted the 
veteran's nervousness and drinking problem.  She wrote that 
the veteran never drank or smoked and came home from Vietnam 
an alcoholic.  He was always batting his eyes and twitching.  
She was married to him from 1969 to 1991.  He had talked in 
his sleep and woken up dripping wet.  He had seen a physician 
in 1993 for headaches.  

In June 2003 the RO received the veteran's records from 
Peninsula Behavior Health.  Outpatient treatment records from 
January 2002 to February of 2003 included treatment for major 
depression.  A diagnosis of major depression, in remission 
with a history of three episodes was noted.  

The veteran went to the Vet Center in April 2003.  The 
veteran had come to the center with his former spouse.  He 
was unemployed and could no longer afford his private 
physician.  He had been diagnosed as being schizophrenic.  
The veteran could not recall a traumatic event from Vietnam.  
The veteran reported he had many PTSD symptoms including 
nightmares, paranoia, coping through work alcoholism and was 
irritable and showed explosive behavior.  The assessment was 
to rule out a psychotic disorder and PTSD.  The veteran was 
seen again in May and June 2003 and still had an aversion to 
verbalizing his symptoms of depression, PTSD and trauma in 
service.  In June 2003, the conclusion was subdiagnostic 
PTSD.  A June 2003 notation indicates the veteran failed to 
appear for his appointment and that his assessment was 
incomplete.  

A June 1993 letter to the veteran from the Social Security 
Administration indicates he was found disabled beginning in 
October 1992.  

In August 2003, an Intake Assessment of the veteran at the 
Vet Center was completed.  The assessment noted the veteran 
had previously been diagnosed with paranoid schizophrenia.  
The veteran reported his schizophrenia started within 12 
months of his discharge from the service and included 
delusions, paranoia, hallucinations and disorganized 
thinking.  After testing was administered, it was concluded 
the veteran was sub-diagnostic for PTSD.    

VA records dated in November 2003, reveal no pathology of the 
eyes was found, and the musculoskeletal system was normal.  
The veteran's psychiatric diagnosis was schizophrenia.  

Analysis.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

An Acquired Psychiatric Disorder

In April 2003, the veteran filed his claim for service 
connection for psychiatric disability, including PTSD.  The 
veteran has asserted first, that he had symptoms of psychosis 
during the initial post service year.  Second, he contends 
that he has PTSD related to events in service.  

Service medical records do not include any references to, or 
complaints of nervousness, or any other psychiatric 
pathology.  At separation the veteran denied any history of 
nervous trouble.  Likewise, there are no records of any 
psychiatric complaints during the initial post service year.  
The Board carefully reviewed the June 2003 statement of the 
veteran's former spouse who reported they were married from 
May 1969 to November 1991.  It is not established by the 
current record that she was acquainted with the veteran 
during the initial post service year from February 1968 to 
February 1969.  Even if the Board assumed she had an 
opportunity to observe the veteran during that time, she only 
reports that the veteran came home an alcoholic, stated his 
eyes bothered him and was always twitching his leg.  She also 
indicated he would explode with anger on occasion.  There is 
nothing in her statement which could be construed as evidence 
of psychosis without resorting to speculation.  Neither the 
veteran or his former spouse is competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In addition, the medical records from 1984 do not mention any 
evidence of any psychiatric disorder.  It is not until 1993, 
that evidence of psychosis appears.  The veteran reported 
hearing voices for five days.  May 1993 VA records noted that 
in "recent years" the veteran had begun to hear voices.  
This does not demonstrate the veteran had symptoms of 
psychiatric disability, including psychosis during service or 
during the initial post service year.  Accordingly, in the 
absence of competent evidence reflecting the presence of 
psychiatric disability in service, or for many years after 
service, there is no basis to link any current psychiatric 
disorder to service.  Therefore, a basis upon which to grant 
service connection for a psychiatric disorder, other than 
PTSD, has not been presented.  

As to PTSD, the evidence does not reflect an actual diagnosis 
of the disorder.  It was simply noted as something to rule in 
or rule out, or was subdiagnostic.  In the absence of a 
medical diagnosis of the claimed disability, there is no 
basis to establish service connection for it.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder.   


Eye Disorder

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service- connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Not only does the claims folder not include 
any diagnosis of an eye disorder in service, the claims 
folder does not include a current diagnosis of any eye 
disorder.  

In November 2003 a VA physical examination found no pathology 
of the eyes.  Earlier in June 1984 when the veteran was 
provided a VA fee basis examination an complained of 
photophobia, his vision was checked and found to be 20/20.  
Records of the veteran's private physician, Dr. M., dated 
from 1991 to 1999 do not include any diagnosis of any eye 
disorder.  

In the absence of any current diagnosis of an eye disorder, 
service connection is not warranted.  

Foot Disorder

The claims folder does not include any current diagnosis of 
any disorder of the feet.  Neither VA outpatient treatment 
records or the veteran's records from his private physician 
include any complaints or treatment of any disorder of the 
feet since service separation.  In the absence of a current 
diagnosis of any disorder of the feet, service connection is 
not warranted.  

Headaches

There are no complaints of headaches in service or any 
current diagnosis of headaches.  The only post service 
reference to headaches appears in a VA Agent Orange Protocol 
examination report of June 1984.  At that time the veteran 
complained of a 15 year history of photophobia and headaches.  
A neurology consult was noted to be normal and no diagnosis 
of headaches was noted.   Subsequent treatment records do not 
include any complaints of headaches.  

Without evidence of a current headache disorder, service 
connection is not warranted.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  


ORDER

Service connection for an acquired psychiatric disorder, 
including schizophrenia and PTSD, is denied.  

Service connection for an eye disorder is denied.  

Service connection for a foot disorder is denied.  

Service connection for headaches is denied.  


REMAND

The veteran is seeking service connection for a skin 
disorder, which he has described as athlete's foot and jock 
itch.  June 1966 service medical records document a fungal 
infection of the feet and a follicular erythematous and 
vesicular rash on the scrotum and lower abdomen.  A June 1984 
Agent Orange Protocol examination noted the veteran reported 
having a recurrent rash with scaliness, pustules, cracking of 
the skin and peeling of the past fifteen years.  A VA fee 
basis examination in June 1984 revealed athletes foot and a 
yeast infection in the perineum.  A June 1984 letter from a 
private dermatologist noted diagnoses of dyshidrotic eczema 
of the feet, chronic tinea cruris, eczema of the arms, legs 
and chest by history, and cystic lesions of the sweat ducts 
of the right upper eyelid.  Additional post service medical 
records noted an excoriated rash between the fingers of both 
hands in January 1991, and a rash in the intracrual area in 
January 1996.  In November 2003 a physical examination 
contained in his VA outpatient treatment records noted no 
current skin rash.  Even though there is no medical 
documentation of any skin disorder dated since January 1996, 
the Board notes that symptoms of a skin disorder are of the 
type which may be observed by a lay person.  38 C.F.R. 
§ 3.159(a)(2)(2006).  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2006).  The 
veteran has not been afforded a VA examination to determine 
if he has a current skin disorder which is related to his 
symptoms noted in service.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that the VA is obligated to give the veteran a medical 
examination to include a medical opinion as to whether his 
current disabilities are in any way related to those he may 
have experienced in service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all health care providers who 
have treated him since January 1996 for 
any skin disorder.  VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran.  

2.  The veteran should be afforded a VA 
dermatology examination to determine if 
the veteran has a current skin disorder 
which began in service.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After interviewing the 
veteran, examining him, and reviewing his 
medical history the examiner is asked to 
answer the following question:

Is it at least as likely as not (50 
percent probability) that any currently 
diagnosed skin disorder began in, or is 
related to service including the skin 
complaints noted therein?  

3.  Thereafter, the claim for service 
connection for a skin disorder should be 
re-adjudicated.  If it remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond before the case is returned to 
the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


